DETAILED ACTION
Re Application number 16/840872, this action responds to the RCE dated 03/08/2022.
At this point, claims 1, 8, and 15 have been amended.  Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Per the instant office action, claims 1-20 are considered as allowable subject matter.

Re claims 1, 8, and 15, Ben Ali discloses nano-services on an application or server basis (¶ 2-7).  Vincent discloses locking resources for respective threads (¶ 328).  However, Ben Ali and Vincent do not specifically disclose a container orchestration system and host application data is logically stored on storage group object instances that each include a plurality of logical production volume object instances representative of non-volatile storage of a storage node, wherein each production volume object instance is associated with a different host application instance, a method for managing state, comprising implementing a separate subscriber-managed nanoservice for each storage group object instance; each subscriber-managed nanoservice responding to calls to a first function by ones of a plurality of subscriber threads initiated by the container orchestration system by adding a request to an input stream to update the state of a corresponding one of the storage group object instances and providing a lock to only a first one of the subscriber threads; and each subscriber-managed nanoservice responding to calls to a second function by ones of the plurality of subscriber threads holding the lock by performing state updates of the corresponding one of the storage group object instances as indicated in the requests added to the input stream.  Furthermore, this limitation, in combination with the other limitations of the claims, would not have been obvious over Ben Ali and Vincent.
Dependent claims 2-7, 9-14, and 16-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claims upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David X Yi whose telephone number is (571)270-7519.  The examiner can normally be reached on M-F 9:30-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132